Cook J.,
delivered the opinion of the court.
Shubuta and Boyce are two near-by villages,. situated on the railroad of appellant. Plaintiff below, appellee here, purchased a ticket at Shubuta, which entitled her to carriage from that station to Bioyce, and then embarked upon one of appellant’s passenger trains. This ticket was delivered to the conductor of the train. Boyce was a flag station, at which the trains did not stop to take up passengers unless flagged; but tickets were sold from other stations to Boyce, and whether it was a flag station, or a station at which all trains stopped can have no significance in this case, as appellee had the same right to have the train upon which she had taken passage stopped long enough for her to disembark, as she would have had had her destination been a regular stop. When the train reached Boyce, appellee, discovering that she was being taken by her station, immediately informed the flagman *325that she had a ticket to Boyce, and asked that the train he stopped. The flagman replied that he would not stop the train. Appellee insisted, telling him that she was anxious to stop in order that she might send her daughter to Shubuta to take her place at the bedside of a grandchild, then dangerously ill. The flagman still declined to stop the train, but leisurely left the coach, apparently in search of the conductor, and soon thereafter the conductor came into the coach, where he found appellee in tears and much distressed. Appellee besought the conductor to stop the train, telling him, also, why she desired to reach her daughter immediately. The conductor also refused to stop the train, because, in his opinion, he would by doing so violate the laws of the state.
Appellee then said that she would see if something else could not be done, and, according to her testimony, the conductor “sneeringly” said, “You can sue the company. ’ ’ Appellee was carried on to the next station, and furnished transportation back to Boyce, after having remained at this station about three hours. It appears from the evidence of the conductor that he could have stopped the train when requested in about one-half minute. The excuse given for failure to stop the train at Boyce was inadvertence and forgetfulness. It seems that the conductor at first denied that appellee had a ticket, but, discovering his error, he finally admitted the fact. In this state of the record, the trial court by its instructions authorized the jury to find exemplary damages. The verdict of the jury was for plaintiff, assessing her damages at five hundred dollars.
The instruction authorizing the jury to find punitory damages is complained of by appellant, and Y. & M. V. R. R. Co. v. Hardie, 100 Miss. 132, 55 South. 42, 967, 34 L. R. A. (N. S.) 740, 742, is relied on for a reversal. Without commenting on this case, we think it is easily distinguishable from the present case. In that case' the passenger demanded that the train be backed to the station, *326and the court decided, for the reasons given in the opinion, that she did not have the right to make this demand under the circumstances disclosed by the record. "Whether the court correctly announced the law in that case is not now before us, as in this case the passenger merely preferred the reasonable request that she be permitted to get off the train, and she did not even demand that she be put off at the place where the company contracted with her to stop its train long enough for her to alight with safety. The record shows that appellee’s rights under her contract of carriage were entirely ignored, and when an opportunity was offered appellant’s servants to right the wrong they capriciously and brusquely declined to make amends.
It is insisted that there was an utter absence of evidence to establish any inference of insult, and while we do not concur with appellant’s counsel in this contention, we think under the undisputed facts of this case the refusal of appellant’s servants to comply with appellee’s reasonable demand, courteously made, was tantamount to a wilful and wanton disregard of appellee’s contractual rights and defendant’s plain duty as a common carrier of passengers.

Affirmed.